DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by the applicant on 03/19/2021.
(Currently Amended) A laterally diffused metal oxide semiconductor device, the semiconductor device comprising:
a base layer;
a source region and a drain region located in the base layer;
a first dielectric layer located on a top surface of the base layer and adjacent to the source region;
a voltage withstanding layer located on the top surface of the base layer and located between the first dielectric layer and the drain region;
a first conductor at least partially located on the first dielectric layer;
a second conductor at least partially located on the voltage withstanding layer;  
[[a gate electrode electrically connected to the first conductor and a first field plate electrode electrically connected to the second conductor, wherein the first field plate electrode and the gate electrode are coupled to different potentials]] a plurality of third conductors located on the voltage withstanding layer; and 
a source electrode electrically connected to the source region,
wherein the first and second conductors are spatially isolated, and the source electrode [[at least]] covers a space between the first and second conductors, between the second conductor and the plurality of third conductors, and between an adjacent pair of the plurality of third conductors.

 
(Currently Amended) The semiconductor device according to claim 1, further comprising a gate electrode electrically connected to the first conductor and a first field plate electrode electrically connected to the second conductor, wherein the first field plate electrode and the gate electrode are coupled to different potentials, and wherein the first field plate electrode and the source electrode are coupled to the same potential.

(Currently Amended) The semiconductor device according to claim 1, [[further comprising a plurality of third conductors,]] wherein each of the plurality of third conductors is [[located on the voltage withstanding layer, each of the plurality of third conductors is]] spatially isolated from each other, and one of the plurality of third conductors that is adjacent to the second conductor is spatially isolated from the second conductor.

(Canceled)

Authorization for this examiner’s amendment was given in a telephone interview and email communication with Mike Stephens on 05/18/2021.

Allowable Subject Matter
Claims 1-2, 4-6 and 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art made of record does not disclose or suggest either alone or in combination “and the source electrode covers a space …….between the second conductor and the plurality of third conductors, and between an adjacent pair of the plurality of third conductors” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
	The above limitation is similar to the allowable subject matter of original claim 7 as indicated in previous office action.
Claims 2, 4-6, 8-9 are allowed being dependent on claim 1.
Amendment overcomes double patenting rejection as set forth in previous office action. Accordingly associated double patenting rejection of claims 1, 3-5 & 9 are hereby withdrawn.
Amendment overcomes rejections under 35 U.S.C 112(b) as set forth in previous office action. Accordingly, 112(b) rejections of claims 5-7 are hereby withdrawn.
The closest prior art of record are Disney (US 2013/0020632 A1) and Lin (US 2002/0079521 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./K.A.R/                                                                                                                                                                                                        
/K.A.R/               Examiner, Art Unit 2813                                                                                                                                                                                         

/KHAJA AHMAD/               Primary Examiner, Art Unit 2813